Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (‘193).
Rosenberg et al. disclose a method for reducing the residual free PPDI monomer contents in a prepolymer reaction product mixture, wherein the prepolymer is produced by reacting a stoichiometric excess, corresponding to that claimed, of PPDI with polyol, and which comprises distilling the aforementioned mixture in the presence of solvents that correspond to those claimed in terms of claimed species.  See abstract; column 3, lines 27+; column 4; column 6, lines 47+; and column 7, lines 4-10.   The process yields prepolymers that are reacted with curing agents to yield polyurethanes.  Furthermore, Rosenberg et al. disclose at column 6, lines 13-24 that the collected distillate containing the solvents and diisocyanate monomer can be used in future synthesis of the prepolymer.  This practice is disclosed within Examples 21 and 22, wherein the distillate from a previous prepolymer synthesis is subjected to reaction to produce a prepolymer and then subjected to further distillation under vacuum to yield a prepolymer having a free monomer content of 0.04%.  The position is taken that this process referred to within column 6, lines 13-24 and Examples 21 and 22 meets applicants’ claimed sequence of process steps.  The source of the distillate is immaterial to the claims.  Since Example 21 employs only PPDI as the diisocyanate monomer, it is present at 100% by weight of all polyisocyanate monomer.  
4.	However, the reference fails to disclose the claimed mixture amounts of polyisocyanate and inert organic solvent.  Though the initial concentration of PPDI in the mixture of diisocyanate, polyol, and solvents of Example 2 is approximately 14.6%, the amount of free PPDI after reaction is 5% and the exemplified mixture within Example 21 
5.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Applicants’ argument that one would not have been motivated to provide mixtures with higher amounts of PPDI, since the clear purpose of the reference is to provide a process to reduce the free PPDI content has again been considered and continues to not be well taken.  The argument is not seen to be particularly relevant, because (1) the reference teaches within column 6, lines 25+ that solvent contents as low as 5 weight percent may be employed, which would intrinsically allow for relatively higher contents of the polyisocyanate, and (2) the reference teaches the reduction of the polyisocyanate monomer from such solvent/prepolymer mixtures to very low levels.  While the goal of the invention is to ultimately produce compositions having very low levels of free diisocyanate, the examiner finds no clear suggestion that the initial concentration of diisocyanate should be limited such that operation using the instantly claimed amounts recited within step (i) of claim 1 would have been precluded.  Furthermore, despite applicants’ argument, the previous amendment to claim 1 does not exclude the argued phthalate solvent; the amended claim language merely requires the presence of one of the claimed species while being open to the inclusion of other .

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765